Citation Nr: 0638949	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the sigmoid colon, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to exposure to ionizing 
radiation.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty with the 
U.S. Marines Corps from June 1957 to June 1960, and with the 
U.S. Army from June 1961 to June 1964.  This matter is before 
the Board of Veterans? Appeals (Board) from a July 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada that readjudicated the 
claims (following prior denial and receipt of additional 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the sigmoid colon, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to exposure to ionizing 
radiation.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty with the 
U.S. Marines Corps from June 1957 to June 1960, and with the 
U.S. Army from June 1961 to June 1964.  This matter is before 
the Board of Veterans? Appeals (Board) from a July 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada that readjudicated the 
claims (following prior denial and receipt of additional 
evidence within the period of time allowed for appeal).


FINDINGS OF FACT

1.  The veteran was occupationally exposed to 0.195 rem of 
ionizing radiation while serving at Kwajalein Atoll, Marshall 
Islands from November 20, 1957 to January 31, 1958.

2.  The veteran's colon cancer was not manifested in service 
or in the first postservice year, and is not shown to be 
related to his active service, including exposure to ionizing 
radiation therein.

3.  The veteran's prostate cancer was not manifested in 
service or in the first postservice year, and is not shown to 
be related to his active service, including exposure to 
ionizing radiation therein.


CONCLUSIONS OF LAW

1.  Service connection for colon cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A December 2002 letter that preceded the initial adjudication 
notified the veteran of the types of evidence and/or 
information necessary to substantiate his claims, and of his 
and VA's duties in developing his claims, to include that it 
was his duty to ensure that any evidence that was not in 
possession of the federal government was received.  A 
September 2003 rating decision (by the Oakland, California, 
RO) explained the basis for denial, and the veteran responded 
by providing additional details of his exposure to ionizing 
radiation that resulted in further development and 
reconsideration of his claims.  Additional notice was 
provided in a January 2004 letter, and the January 2005 
Statement of the Case (SOC) cited in full the provisions of 
38 C.F.R. § 3.159.  As the service connection claims are 
being denied, there is no prejudice to the veteran in the 
failure to notify him of the evidence and/or information 
necessary to establish a disability rating and effective date 
of award.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

Regarding VA's duty to assist, the RO has obtained service 
medical records and postservice VA medical records.  The RO 
also obtained service personnel records pertaining to the 
veteran's activities in service involving radiation risk, 
including specifically requesting whether a Record of 
Occupational Exposure to Ionizing Radiation (DD 1141) was 
maintained on his behalf.  Furthermore, the RO arranged for 
the required development specific to cases involving disease 
alleged due to radiation exposure, including obtaining 
radiation dose assessments (from the Defense Threat Reduction 
Agency (DTRA) and Department of the Navy) and opinions from 
the Undersecretaries of Health and Benefits regarding the 
likelihood that the veteran's colon and prostate cancers 
resulted from his exposure to ionizing radiation in service.  
VA's duty to assist the veteran in the development of facts 
pertinent to these claims is met.

II.  Factual Basis

In pertinent part, the veteran's personnel records document 
that he served as a guard with a Marine detachment at 
Kwajalein, Marshall Islands (M.I.) from November 20, 1957 to 
January 31, 1958.  A DD 1141 was not maintained on his 
behalf.

The veteran's service medical records for his first period of 
active service do not show any abnormalities of the colon or 
prostate.  There is no documentation of sudden weight loss 
from November 1957 to January 1958.  He weighed 147 pounds on 
his service enlistment examination in June 1957 and 155 
pounds on his service separation examination in June 1960.  
On service separation examination, he denied a history of 
recent weight gain or loss with examination showing a normal 
clinical evaluation of the anus and rectum (prostate if 
indicated).  A moderate left varicocele was the only 
abnormality of genitourinary system noted.

The veteran's service medical records for his second period 
of active service again show no colon or prostate 
abnormalities.  His enlistment and separation examinations, 
in June 1961 and March 1964 respectively, showed normal 
clinical evaluations of the anus and rectum (prostate if 
indicated) and genitourinary system.

VA clinical records show that the veteran had an elevated 
prostate-specific antigen (PSA) test in November 2002 with a 
prostate biopsy in January 2002 diagnosing Gleason 3+3 
prostate cancer.  Biopsy results from colonoscopy in November 
2002, to investigate a newly diagnosed iron (Fe) deficiency 
anemia, returned a diagnosis of T3N1M0 Stage III 
adenocarcinoma of the sigmoid colon.

In a statement received in November 2002, the veteran 
reported radiation exposure while stationed at Kwajalein, 
Marshall Islands from November 1957 to January 1958.  He 
guarded aircraft carrying radioactive bomb materials in 
crates, marked "Hotloads," to and from sites preparing for 
an upcoming hydrogen bomb test in the nearby islands known as 
Operation HARDTACK I.  The aircraft were parked in a remote 
area of the terminal.  He recalled monitoring needled gauges 
near the crates with the readings in the "1-2 range."  A 
reading of 5 or more required evacuation of the plane.  He 
estimated at least 150 hours of "Hot Load" guard duty 
inside the aircraft working 4 hours on and 8 hours off each 
day six days a week.  He was not issued a dosimeter or 
special protective equipment.  He recalled his weight 
dropping from 155 pounds to 135 pounds during this period.  
Except for a 6-year period of smoking cigarettes in service, 
he had led a healthy lifestyle with no known postservice 
exposure to radiation or carcinogens.

In December 2002, the veteran submitted statements from 
service mates who were stationed at Kwajalein during the same 
time period as the veteran.  N.D.H. and L.D.S. recalled 
performing guard duty on and outside of planes that carried 
"hot loads."  L.D.S. recalled being told that the "Hot 
Loads" were nuclear in nature coming or returning from 
Eniwetok Island that was an Atomic test site in the Pacific 
Islands.

In a July 2003 letter, the Defense Threat Reduction Agency 
(DTRA) indicated that service records confirmed that the 
veteran served as a guard at Kwajalein Atoll from November 
20, 1957 to January 31, 1958.  DTRA stated that no 
atmospheric nuclear tests were conducted at the Pacific 
Proving Ground during the veteran's assignment at Kwajalein, 
and that his transfer on January 31, 1958 precluded his 
participation in Operation HARDTACK I conducted from April 28 
through October 31, 1958.  There was no dosimetry data 
available for the veteran.  DTRA determined that the veteran 
was not a confirmed participant in U.S. atmospheric nuclear 
testing conducted between 1945 and 1962.

In a statement received in September 2003, the veteran 
recalled being told that the remote parked airplanes he was 
guarding contained radioactive emitting materials coming from 
the Pacific Islands testing areas.  He sat next to these 
radioactive containers located in a very small confined space 
within the aircraft.  He stated that Holmes and Narver, a 
civilian contractor for U.S. Nuclear tests in the Pacific 
Islands, had been very active during his time at Kwajalein.  
He also recalled that, during his service at Kwajalein, the 
U.S. took an active interest in a large nuclear test called 
Grapple X conducted by the United Kingdom on November 8, 
1957.

Research by the RO revealed that the British conducted a 
thermonuclear test, called Grapple X/Round C, on November 8, 
1957.  This was an airdrop test at 2250 meters over the ocean 
off Christmas Island.  It had a yield of 1.8 megatons.  The 
next test, Grapple Y, was conducted in April 1958.

In a May 2004 letter, the Department of the Navy's Dosimetry 
Center stated that there was no official record of the 
veteran's occupational exposure to ionizing radiation in its 
computer registry.  The Dosimetry Center further stated:

"Because dosimetry results were reported by the 
command to which this veteran was assigned 
(Kwajalein Ship Security Detail), it is possible 
that this veteran was not monitored for 
occupational exposure to ionizing radiation because 
any incidental exposure that he may have received 
in the performance of his duties did not meet the 
threshold for individual monitoring.  Prevailing 
regulations at the time required individual 
monitoring for radiation exposure only where the 
ambient ionizing radiation intensity consistently 
exceeded 5 mrem in a 24 hour exposure period.  
Using extremely conservative assumptions regarding 
potential exposure history (working in the exposure 
environment 12 hours/day, 6 days/week from November 
1, 1957 through January 31, 1958), it would be 
reasonable to conclude that the maximum radiation 
exposure by an individual assigned to the Kwajalein 
Ship Security Detail during the period in question 
would not have exceeded 195 mrem."

A July 2004 opinion from the VA Chief Public Health and 
Environmental Hazards Officer (CPHEHO) indicated that it was 
unlikely that the veteran's colon and prostate cancers could 
be attributed to exposure to ionizing radiation in service.  
The opinion noted that the Naval Dosimetry Center estimated 
that the veteran was exposed to a maximum dose of 0.195 rem 
of ionizing radiation during service.  It was noted that 
excess colon cancer among Japanese atomic bomb survivors had 
not been evidenced below exposure of 100 rads, and that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The CPHEHO also utilized the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) to estimate the likelihood that 
exposure to ionizing radiation was responsible for the colon 
and prostate cancers.  The computer software calculated 99th 
percentile values for a probability of causation of 0.44 
percent for colon cancer and 0.26 percent for prostate 
cancer.

In a July 2004 advisory opinion, VA's Under Secretary for 
Benefits found that there was no reasonable possibility that 
the veteran's colon and prostate cancers were the result of 
exposure to ionizing radiation in service.  The opinion was 
based on the estimate of 0.195 rem of exposure and the 
opinion set forth by the CPHEHO.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases such as a malignant 
tumor will be presumed if they become manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are service connected on a presumptive basis if manifested in 
a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, service connection for 
"radiogenic disease" may be established under 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The veteran's 
duty at Kwajalein Atoll from November 20, 1957 to January 31, 
1958 was not during an official operational period of an 
atmospheric nuclear test conducted by the U.S.  See 38 C.F.R. 
§ 3.309(d)(3)(v).  There is no official record that the 
veteran's aircraft guarding duties at Kwajalein involved 
direct operational support of Grapple X/Round C.  See 
38 C.F.R. § 3.309(d)(3)(iv).  The veteran did not participate 
in "radiation-risk" activity as defined in 38 C.F.R. 
§ 3.309(d)(3)(ii), and may not be deemed a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  
Consequently, the presumptive provisions of 38 C.F.R. 
§ 3.309(d)(2) do not apply.

As to the second method for establishing ionizing radiation 
exposure based service connection, 38 C.F.R. § 3.311 does not 
provide presumptive service connection for radiogenic disease 
but provides special procedures to help a veteran prove his 
or her claim on a direct basis.  Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  Colon and prostate cancers 
are deemed radiogenic diseases.  38 C.F.R. § 3.311(b)(2).  
Development pursuant to 38 C.F.R. § 3.311 has produced a 
conservative dose assessment from the Department of the Navy 
presuming a highest level of ionizing radiation exposure of 
0.195 rem.  See 38 C.F.R. § 3.311(a)(1).  The CPHEHO, in July 
2004, found that the 99th percentile values for a probability 
that the veteran's colon and prostate cancers were caused by 
ionizing radiation were 0.44 and 0.26 percent, respectively.  
The CPHEHO opined that it was unlikely that the veteran's 
colon and prostate cancers could be attributed to exposure to 
ionizing radiation in service.  In a July 2004 opinion, the 
Under Secretary for Benefits, relying on these findings along 
with a review of the evidence, found that there was no 
reasonable possibility that the veteran's colon and prostate 
cancers resulted from radiation exposure in service.  Given 
this strong, uniform evidence against a relationship between 
the veteran's exposure to ionizing radiation and his colon 
and prostate cancers, and the lack of any evidence in favor 
of such a relationship, service connection for colon and 
prostate cancers as a radiogenic disease under 38 C.F.R. 
§ 3.311 is not warranted.

Concerning direct service connection and chronic disease 
presumptive service connection, there is no competent 
(medical) evidence that the veteran's colon and prostate 
cancers were manifested in service or in his first 
postservice year.  Consequently, service connection for such 
diseases on the basis that they were first manifested in 
service, and persisted, or on a presumptive basis (as chronic 
diseases under 38 U.S.C.A. § 1112) is not warranted.  

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's colon and prostate 
cancers are related to an event, injury, or disease in 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The evidence of record establishes that the veteran's colon 
and prostate cancers were first diagnosed in 2002 (some 37+ 
years after service), and there is no medical evidence of 
record suggesting a nexus between service and either form of 
cancer.  A prolonged time interval (here 37+ years, as noted) 
between service separation and the earliest clinical 
documentation of the current disability is of itself a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the veteran 
may believe his prostate cancer is related to service and 
exposure to ionizing radiation therein, as a layperson, his 
beliefs are not competent evidence of a medical diagnosis or 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Given that the evidence does not support a finding of service 
connection on a direct basis or based on any potentially 
applicable presumptions, the preponderance of the evidence is 
against the claims, and they must be denied.  


ORDER

Service connection for colon cancer, including as due to 
exposure to ionizing radiation in service, is denied.

Service connection for prostate cancer, including as due to 
exposure to ionizing radiation in service, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


